TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00649-CR







Timothy Richard Bailey, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 94-657-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING







PER CURIAM


	In August 1995, after finding that the evidence substantiated Timothy Richard Bailey's guilt
of felony theft, the district court deferred further proceedings without adjudicating guilt and placed him on
community supervision.  Bailey waived his right to appeal at that time.  On October 17, 1996, the court
amended the conditions of supervision.  Bailey now seeks to appeal from that order.  The State has filed
a motion to dismiss the appeal for want of jurisdiction.

	Orders modifying the conditions of community supervision are not appealable.  Basaldua
v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112 (Tex. App.--San
Antonio 1995, no pet.).  In Quaglia, as in this cause, the trial court amended the conditions of supervision
to add an additional condition.  Appellant's attempt to distinguish Quaglia is unpersuasive.

	The State's motion to dismiss this appeal for want of jurisdiction is granted.  The appeal
is dismissed.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   January 23, 1997

Do Not Publish